JUDGMENT
Per Curiam
Upon consideration of the record from the Federal Aviation Administration and the briefs and arguments of the parties, it is
ORDERED AND ADJUDGED that the petition for review be dismissed.
Because airplanes have a habit of crossing jurisdictional lines, the Federal Aviation Administration and the European Aviation Safety Agency (“EASA”) have a practice of jointly issuing Mainte*645nance Annex Guidance, which describe the requirements for maintaining European Union registered airplanes in American repair centers. Petitioner, a group representing suppliers of parts for airplane repairs, challenges and seeks to enjoin certain Guidance revisions that require parts to have specified documentation before they can be installed on European airplanes. Petitioners also challenge FAA Notice 8900.360 (May 2, 2016), which announced that the FAA and EASA had agreed temporarily to postpone the compliance deadline for that requirement. Petitioner’s objection rests on the proposition that European Union regulations under some circumstances permit the use of parts lacking the documentation' required under the revised Maintenance Annex Guidance. But the Guidance revisions describe EASA’s view of the documentation required to comply with European law, so an injunction against FAA enforcement would provide petitioner’s members no relief. See Spectrum Five LLC v. Federal Commc’ns Comm’n, 758 F.3d 254, 260-261 (D.C. Cir. 2014) (holding plaintiff lacked standing to challenge agency order because redress of the alleged harm depended on action by “an international organization that is not regulated by our government and therefore not bound by this Court or the [agency]” and because plaintiff failed to show that a favorable ruling would create a “significant increase in the likelihood” that its injury would be redressed). Accordingly petitioner lacks standing and we lack subject matter jurisdiction.
Pursuant to Rule 36 of this Court, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. Apf. P. 41(b); D.C. Cir. R. 41.